Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 9, 13-15, and 19 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9, “the first support bracket” lacks antecedent basis. Claims 13 and 14, stemming from claim 11, “the connection brackel’ lacks proper antecedent basis and should be corrected to “the first connection bracket’. . Regarding claim 15, stemming from claim 11, “the horizontal direction’ lacks proper antecedent basis and should be corrected to “the first horizontal direction’.  Regarding claim 19, lines 3-4, “the support member” lacks proper antecedent basis and should be corrected to “the horizontal support member”. 

Claim Rejections - 35 USC § 102

Claims 1, 9, 11, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McConnell (US Patent no. 4262809). McConnell discloses a structural .

    PNG
    media_image1.png
    862
    977
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    492
    583
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
Claims 1, 3, 5, 9, 11, 13, 19, 22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Neiman (US Patent no. 4,928,834) in view of Courtwright (US Patent no. 6,776,298).  Neiman discloses a structural support beam (30, figure 2), comprising: an elongated support member (30) having a first support member end, a second support member end, and a central support portion extending in a first direction from the second support member end to the first support member end; a connection . 


    PNG
    media_image3.png
    367
    774
    media_image3.png
    Greyscale




However, Neiman does not disclose the second arm of the connection bracket having holes for the purpose of receiving fasteners for attachment to the vertical column. Neiman uses hooks (40, figure 2) or a plurality of the protrusion.  Courtwright teaches in a structural support comprising a horizontal support member (20, figures 7 and 8) having ends connected to a first arm (figure 8) of a connection bracket (30, figures 7 and 8)  wherein each connection bracket comprising the first arm perpendicularly connected to a second arm at an apex (figures 7 and 8); and wherein hooks (32, figure 7) on a second arm of the connection bracket (30, figure 7) can be modified with plurality of holes (40, figure 8) for receiving fasteners as an alternative connection bracket to column mounting arrangement.  It would have been obvious to one of ordinary skilled in the art to have modify Neiman’s second arm bracket hooks with plurality of holes for receiving fasteners as an alternative connection bracket to column connection arrangement as taught to be desirable by Courtwright.
Regarding claims 3 and 13, Neiman does not discloses wherein the first and second arms of the connection bracket are from about 2/16 inch to 4/16 inch thick.   It would have been obvious to one having ordinary skill in the art to have chosen the first and second arms of the connection bracket to be from about 2/16 inch to 4/16 inch thick, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claims 9 and 19, Neiman discloses wherein the attachment of the first support member end to the outside surface of the second arm is off centered (figure 2), in the second direction.  
Regarding claims 26 and 27, Neiman discloses the support member and bracket are constructed of adequate materials but does not specify the supported loads over 2000 lbs.  It would have been obvious to one having ordinary skill in the art to have adapted the support member and bracket to support loads over 2000 lbs , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 
Claims 2, 4, 6-8, 12, 14-18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Neiman (US Patent no. 4,928,834) in view of Courtwright (US Patent no. 6,776,298) as applied to claims 1, 11, and 22 above, and further in view of a plurality of protrusions (36) extending in the first direction from the inside surface of the first arm. 
 It would have been obvious to one of ordinary skilled in the art to have modify elongated support member of Neiman and Courtwright combined such that a plurality of protrusions extend from the first arm for additional locking protrusions as taught to be desirable by Travis.  Such modification would have been a mere duplication of the essential working parts of a device which involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 4, in the Neiman, Courtwright, and Travis combination, Travis teaches the protrusions (32, figure 3) are aligned in the second direction and generally centered on the engagement surface (24).
Regarding claim 6, in the Neiman, Courtwright, and Travis combination, Neiman discloses wherein a second connection bracket (32, figure 1) is joined to the second support member end, and the second connection bracket is substantially a mirror image of the first connection bracket (32, figure 1).  
Regarding claim 7, Neiman, Courtwright, and Travis combined does not disclose wherein the connection bracket is about 6 to 12 inches long in the second direction and the plurality of protrusions are about 0.5 inches long in the second direction.   It would have been obvious to one having ordinary skill in the art to have chosen the connection bracket to be about 6 to 12 inches long in the second direction and the plurality of protrusions are about 0.5 inches long in the second direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 Regarding claim 8, Neiman, Courtwright, and Travis combined does not disclose wherein the plurality of protrusions extend along about 1/4 to 3/4 of the length of the inside surface of the first arm, in the second direction.   It would have been obvious 
Additionally, regarding claim 12, Neiman and Courtwright combination, Neiman discloses the vertical column (26, Neiman) has a plurality of holes (92, Neiman) corresponding to the holes of the second arm and gap (holes 92, figure 2 Neiman) for the protrusion (80, Neiman) to pass across. 
Regarding claim 14, in the Neiman, Courtwright, and Travis combination, Neiman discloses wherein the vertex is rounded (see illustration above).  
Regarding claim 15, Neiman discloses the protrusion (80) extends fractions of an inch past plane of the web 34 (see column 3, lines 39-40) in the first direction, from the inside surface of the first arm.  However, Neiman and Courtwright combination does not discloses specifically the at least one protrusion extends about 1/16 to 4/16 inches, in the first direction, from the inside surface of the first arm.  It would have been obvious to one having ordinary skill in the art to have chosen the extent of the protrusion to be 1/16 to 4/16 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 16, in the Neiman, Courtwright, and Travis combination, Neiman discloses wherein a second connection bracket (32, figure 1) is joined to the second 
Regarding claim 17, Neiman, Courtwright, and Travis combined does not disclose wherein the connection bracket is about 6 to 12 inches long in the second direction and the plurality of protrusions are about 0.5 inches long in the second direction.   It would have been obvious to one having ordinary skill in the art to have chosen the connection bracket to be about 6 to 12 inches long in the second direction and the plurality of protrusions are about 0.5 inches long in the second direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 Regarding claim 18, Neiman, Courtwright, and Travis combined does not disclose wherein the plurality of protrusions extend along about 1/4 to 3/4 of the length of the inside surface of the first arm, in the second direction.   It would have been obvious to one having ordinary skill in the art to have chosen the plurality of protrusions to extend along about 1/4 to 3/4 of the length of the inside surface of the first arm, in the second direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 21, in the Neiman, Courtwright and Travis combination thereof, the additional protrusion provided constitutes the wobble reduction means.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Neiman (US Patent no. 4,928,834) in view of Courtwright (US Patent no. 6,776,298) and Travis (US Patent no. 4,425,049) as applied to claims 1 and 2 above, further in view of Ferdinand et al  (US Patent no. 3480155). Neiman, Courtwright, and Travis combined discloses a structural support beam comprising all the claimed features of applicant’s invention as discussed above except for wherein the protrusions have two ends, with one end formed as a living hinge at the engagement and a second is free to be compressed towards the engagement surface of the first arm.   Ferdinand teaches in a connection means for beams to vertical columns wherein the protrusions (69) have two ends, with one end formed as a living hinge (71, figure 3c) at the engagement and a second end (75) is free to be compressed towards the engagement surface of the first arm (56) to provide for a resilient detent.  It would have been obvious to one of ordinary skilled in the art to have modify the protrusions of Neiman, Courtwright, and Travis combined such that the protrusion have two ends, with one end formed as a living hinge .
Neiman, Courtwright, Travis, and Ferdinand combined does not disclose there are four to six protrusions,  it would have been obvious to one of ordinary skilled in the art to have modify elongated support member of Neiman, Courtwright, Travis, and Ferdinand combined such that there are four to six protrusions extend from the second arm for additional locking protrusions.  Such modification would have been a mere duplication of the essential working parts of a device which involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Neiman (US Patent no. 4,928,834) in view of Courtwright (US Patent no. 6,776,298) as applied to claim 22 above, further in view of Ferdinand et al  (US Patent no. 3480155). Neiman and Courtwright combined discloses a structural support beam comprising all the claimed features of applicant’s invention as discussed above except for wherein the protrusions have two ends, with one end formed as a living hinge at the engagement and a second is free to be compressed towards the engagement surface of the first arm or protrusions .   Ferdinand teaches in a connection means for beams to vertical columns wherein the protrusions (69) have two ends, with one end formed as a living hinge (71, figure 3c) at the engagement and a second end (75) is free to be compressed towards the engagement surface of the first arm (56) to provide for a resilient detent.  It would have been obvious to one of ordinary skilled in the art to have modify the protrusions of Neiman and Courtwright combined such that the protrusion .
Regarding claim 25, In the Neiman and Courtwright combination, Neiman discloses the protrusion (80, figure 2) forms inverted V-shape.  However, Neiman ad Courtwright combination does not disclose protrusion of triangular shape.  To provide protrusion of triangular shape is old and well-known in the art.   Ferdinand also teaches the bracket (90) with engaging projection (92) of triangular shape. It would have been obvious to one of ordinary skilled in the art to have modify the protrusion of Neiman and Courtwright combined such that it is of triangular shape as such projection shape is old and well-known in the art as demonstrated  by Ferdinand.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Neiman (US Patent no. 4,928,834) n view of Courtwright (US Patent no. 6,776,298) as applied to claim 11 above, and further in view of Ferdinand et al  (US Patent no. 3480155). Neiman and Courtwright combined discloses a structural support beam comprising all the claimed features of applicant’s invention as discussed above except for wherein the protrusions have two ends, with one end formed as a living hinge at the engagement and a second is free to be compressed towards the engagement surface of the first arm.   Ferdinand teaches in a connection means for beams to vertical columns wherein the protrusions (69) have two ends, with one end formed as a living hinge (71, figure 3c) at the engagement and a second end (75) is free to be compressed towards the engagement surface of the first arm (56) to provide for a resilient detent.  It would have been obvious to one of ordinary skilled in the art to have modify the protrusion of Neiman and Courtwright combined such that the protrusion have two ends, with one .

Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive. Regarding Neisman, Courtwright and Travis rejection, applicant argues that Courtwright does not disclose use of both hooks and holes for fasteners on the same connection bracket. Such argument is not commensurate with the rejection of the claims.  The Office action sets forth that Courtwright teaches that in a connection bracket, one can have a hook OR alternatively holes for securing the connection bracket to the vertical column.  Indeed, as affirmed by applicant, Figure 7 of Courtwright discloses use of hooks 34 to be inserted into slots 36 of vertical column while on the other hand Figure 8 of Courtwright depicts “bolt endplate connection” as an alternative to the hooks 34 of figure 7 for securing to the structural column.  The primary reference of Neiman shows a connection bracket with a hooks to be inserted into slots.   In the rejection of Neiman in view of Courtwright, Courtwright teaches that the connection bracket with hooks attachment such as in Neiman can be alternatively be a bolt endplate connection with bolt holes.   Thus the combination of Neiman and Courtwright would have provided the first arm with bolt holes while the second arm is provided with at the one protrusion.        



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc